 Case: 4:19-cv-03106-NCC Doc. #: 23 Filed: 09/14/20 Page: 1 of 3 PageID #: 457




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 KIERSTAN LOVETT,                               )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )             No. 4:19-CV-3106-NCC
                                                )
 MERCY REHAB HOSPITAL ST. LOUIS,                )
 et al.,                                        )
                                                )
                Defendants.                     )

                               MEMORANDUM AND ORDER

       This matter is before the Court upon self-represented plaintiff Kierstan Lovett’s

submission of 146 pages of documents which the Court construes as supplements to her amended

complaint. ECF Nos. 17, 18, 19, 20, 21, 22.   For the reasons discussed below, the Court will

strike the supplements from the record.

       Plaintiff filed this action on November 15, 2019 pursuant to Title VII of the Civil Rights

Act of 1964, as amended, 42 U.S.C. §§ 2000e, et seq., for employment discrimination,

retaliation, and harassment based on race, national origin, and color. ECF No. 1. Plaintiff

named as defendants her previous employer, Mercy Rehab Hospital St. Louis (“Mercy Rehab”),

and supervisors and/or co-workers Amanda Lester, Ashley Kirk Zimmerman, and Georgia

Primo. On July 23, 2020, this Court reviewed plaintiff’s complaint pursuant to 28 U.S.C.

§ 1915(e)(2) and determined it failed to state a claim upon which relief could be granted. ECF

No. 11. Because plaintiff’s claims were serious in nature, the Court directed plaintiff to amend

her complaint and provided specific instructions on how to do so.

       Plaintiff filed her amended complaint on August 24, 2020 against the same defendants as

in her original complaint as well as two additional defendants, Rose LaVallee and Kathy
 Case: 4:19-cv-03106-NCC Doc. #: 23 Filed: 09/14/20 Page: 2 of 3 PageID #: 458




Aldenderfer. ECF No. 12. Attached to the amended complaint was 165 pages of supporting

documents, including a nine-page, single-spaced typed letter to “Judge Noelle, Jury & To Whom

This May Concern,” which appeared to be her statement of the claim. ECF No. 12-2 at 3-11.

On September 4, 2020, the Court reviewed plaintiff’s amended complaint pursuant to 28 U.S.C.

§ 1915 and determined it failed to comply with Rules 8 and 10 of the Federal Rules of Civil

Procedure. ECF No. 16. Plaintiff was provided with a second opportunity to amend her

complaint and the Court, again, included detailed instructions on how to properly assert her

claims.

          On September 7, 2020, plaintiff sent fifty (50) emails to an employee of the Clerk’s

Office. ECF Nos. 17, 18, 19, 20, 21, 22.           Attached to the emails were approximately one

hundred and forty-six (146) pages of documents and photographs. Id. Plaintiff is not permitted

to file documents by email correspondence to individual employees of the Clerk’s Office. As

per this Court’s Public Notice, issued April 9, 2020, self-represented litigants must send all

documents and pleadings to MOED_SRL_Filings@moed.uscourts.gov.1 In the future, the

Court will not accept or file any documents related to this case that are not directed to the

appropriate email box or in compliance with the Court’s rules in effect at the time of her

filing.

          Because plaintiff is proceeding as a self-represented litigant, the Court will liberally

construe plaintiff’s fifty (50) emails and attached documents as supplements to her amended

complaint as they appear to elaborate on or provide evidence in support of her claims against the



1 For additional information on filing requirements, plaintiff shall review the Court’s Public Notice located at:
https://www.moed.uscourts.gov/sites/moed/files/documents/news/Notice-04-09-20.pdf. Plaintiff’s filings must also
comply this Court’s Local Rules and the Federal Rules of Civil Procedure.
                                                        2
 Case: 4:19-cv-03106-NCC Doc. #: 23 Filed: 09/14/20 Page: 3 of 3 PageID #: 459




named defendants. Supplements, however, are not recognized pleadings under Rule 7(a) of the

Federal Rules of Civil Procedure and the Court will therefore strike the aforementioned

documents from the record. The Court does not accept amendments to the complaint

through supplements, declarations, notices or other piecemeal amendments.            See Popoalii

v. Correctional Medical Services, 512 F.3d 488, 497 (8th Cir. 2008).    In other words, plaintiff

may not amend a complaint by filing separate documents. Instead, she must file a single,

comprehensive pleading that sets forth her claims for relief. The Court directs plaintiff to the

August 24, 2020 Order which provides instructions on how plaintiff must file a second amended

complaint. ECF No. 16. The Court reminds plaintiff that failure to comply with the

Court’s August 24, 2020 Order, the Federal Rules of Civil Procedure, or the Local Rules in

filing her second amended complaint may result in the dismissal of this action. Although

plaintiff is proceeding as a self-represented litigant, she must comply with Court Rules and

directives.

       Accordingly,

       IT IS HEREBY ORDERED that the supplements to her amended complaint [ECF Nos.

17, 18, 19, 20, 21, 22] are stricken from the record.

              Dated this 14th day of September, 2020.

                                                          /s/ Noelle C. Collins
                                                        NOELLE C. COLLINS
                                                        UNITED STATES MAGISTRATE JUDGE




                                                 3
